Citation Nr: 0824641	
Decision Date: 07/23/08    Archive Date: 07/30/08

DOCKET NO.  06-10 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 30 
percent for service-connected heart disorder, characterized 
as aortic regurgitation and insufficiency status post 
pulmonic aortic valve replacement, prior to October 13, 2005, 
and after May 1, 2006. 

2.  Entitlement to a disability evaluation in excess of 10 
percent for service-connected hypertension.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant served on active duty from October 1979 
to October 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA), Waco, Texas, Regional 
Office (RO) that denied the increased rating claims listed 
above.  

In a July 2006 rating decision, the RO assigned a 100 percent 
rating for a period of hospitalization and convalescence for 
the veteran's service-connected heart disorder under 
38 C.F.R. § 4.30 (2007).  That rating was effective October 
13, 2005, through April 30, 2006; effective May 1, 2006, the 
100 percent rating was reduced to 30 percent.  Given that, 
the issues before the Board are as noted on the title page. 


FINDINGS OF FACT

1.  For the period prior to October 13, 2005, and the period 
after May 1, 2006, the veteran's heart disorder, 
characterized as aortic regurgitation and insufficiency 
status post pulmonic aortic valve replacement, was not 
productive of more than one episode of acute congestive heart 
failure in the past year, or workload of greater than three 
METS but not greater than five METS resulting in dyspnea, 
fatigue, angina, dizziness, or syncope, or left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent.

2.  The appellant's service-connected hypertension has not 
been manifested at any time by readings of diastolic blood 
pressure predominantly 110 or more, or by systolic blood 
pressure predominantly 200 or more.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a disability 
evaluation in excess of 30 percent for the veteran's heart 
disorder, characterized as aortic regurgitation and 
insufficiency status post pulmonic aortic valve replacement, 
have not been met or approximated for the period prior to 
October 13, 2005, or for the period after May 1, 2006.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 
4.3, 4.7, 4.104; Diagnostic Code 7016 (2007).

2.  The criteria for an evaluation in excess of 10 percent 
for hypertension have not been met or approximated.  38 
U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1, 4.2, 4.7, 4.10, 4.104, Diagnostic Code 7101 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is seeking increased disability evaluations for 
his service-connected heart disorder, post aortic valve 
replacement, currently rated as 30 percent disabling, and his 
service-connected hypertension, currently rated as 10 percent 
disabling.  He claims that he experiences fatigue and a 
persistent dull ache in his heart, and that he is on multiple 
medications for his hypertension, and believes these factors 
justify higher ratings.  

In the interest of clarity, the Board will initially address 
the matter of whether this case has been appropriately 
developed for appellate purposes.  Thereafter, the Board will 
present general rating criteria and then analyze the 
appellant's claims.

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any, and to request that the claimant provide any evidence 
in his possession that pertains to the claim.  See 38 
U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 
C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  


For an increased-rating claim, VA must, at a minimum, notify 
a claimant that, (1) to substantiate an increased-rating 
claim, the evidence must demonstrate "a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life" 
and (2) that if an increase in the disability is found, the 
rating will be assigned by applying the relevant Diagnostic 
Codes (DC) based on "the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life."  The notice must also provide examples of 
the types of medical and lay evidence that may be obtained or 
submitted.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

Such notice was not provided in this case.  Although the 
appellant received inadequate notice, and that error is 
presumed prejudicial, the record reflects that the purpose of 
the notice was not frustrated.  Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007); Vazquez-Flores, 22 Vet. App. at 
49.

In an April 2005 letter, the RO stated that to establish 
entitlement to an increased evaluation for his service-
connected disabilities, the evidence must show that his 
conditions "ha[d] worsened enough to warrant the payment of 
a greater evaluation."  The letter also explained that the 
VA was responsible for (1) requesting records from Federal 
agencies, (2) assisting in obtaining private records or 
evidence necessary to support his claim, and (3) providing a 
medical examination if necessary.  The July 2005 rating 
decision explained the criteria for the next higher 
disability rating available for under the applicable 
diagnostic codes.  The October 2005 statement of the case 
provided the appellant with the applicable regulations 
relating to disability ratings for his service-connected 
disabilities, as well as the requirements for an 
extraschedular rating under 38 C.F.R. § 3.321(b).  

The veteran has demonstrated that he had actual knowledge of 
the rating criteria, as most clearly evinced in the specific 
arguments he made in his notice of disagreement and 
substantive appeal.  Moreover, the record shows that the 
appellant was represented by a state Veteran's Service 
Organization and its counsel throughout the adjudication of 
the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  
Thus, based on the record as a whole, the Board finds that a 
reasonable person would have understood from the information 
that VA provided to the appellant what was necessary to 
substantiate his increased rating claims, and as such, that 
he had a meaningful opportunity to participate in the 
adjudication of his claims such that the essential fairness 
of the adjudication was not affected.  See Sanders, 487 F.3d 
at 489.

VA has obtained service medical records, obtained VA and 
private post-service medical records, assisted the veteran in 
obtaining evidence, afforded the veteran several pertinent 
examinations as discussed below.  

All known and available records relevant to the issue on 
appeal have been obtained and associated with the veteran's 
claims file; and the veteran has not contended otherwise.  VA 
has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

General Rating Considerations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that "[c]ompensation for service-connected injury is 
limited to those claims which show present disability" and 
held:  "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."  This holding has been modified in that 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran. 38 
C.F.R. § 4.3.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.

Heart Disorder Analysis

In this case, the veteran's heart disorder, characterized as 
aortic regurgitation and insufficiency status post pulmonic 
aortic valve replacement, is evaluated as 30 percent 
disabling under Diagnostic Code 7016.  Under this code, heart 
valve replacement will be evaluated as 10 percent disabling 
where a workload of greater than 7 METS but not greater than 
10 METS results in dyspnea, fatigue, angina, dizziness, or 
syncope, or where continuous medication is required.  A 30 
percent evaluation will be granted where a workload of 
greater than 5 METS but not greater than 7 METS results in 
dyspnea, fatigue, angina, dizziness, or syncope, or where 
there is evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or received in-ray.  A 60 
percent evaluation is warranted where the condition is 
productive of more than one episode of acute congestive heart 
failure in the past year, or where a workload of greater than 
3 METS but not greater than 5 METS results in dyspnea, 
fatigue, angina, dizziness, or syncope, or left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent.  
Finally, a maximum 100 percent evaluation is warranted where 
the condition is productive of chronic congestive heart 
failure, or a workload of 3 METS or less results in dyspnea, 
fatigue, angina, dizziness, or syncope, or left ventricular 
dysfunction with an ejection fraction of less than 30 
percent.  A 100 percent evaluation will also be awarded for 
an indefinite period following the date of hospital admission 
for valve replacement, and thereafter the schedule set forth 
above shall apply.

One MET (metabolic equivalent) is the energy cost of standing 
quietly at rest and represents an oxygen uptake of 3.5 
milliliters per kilogram of body weight per minute.  When the 
level of METs at which dyspnea, fatigue, angina, dizziness, 
or syncope develops is required for evaluation, and a 
laboratory determination of METs by exercise testing cannot 
be done for medical reasons, an estimation by a medical 
examiner of the level of activity (expressed in METs and 
supported by specific examples, such as slow stair climbing 
or shoveling snow) that results in dyspnea, fatigue, angina, 
dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note 2 
(2007).

The medical evidence in this case consists of the veteran's 
service medical records, private and VA treatment records, 
and VA examinations dated in May 2005, April 2006, July 2007, 
and September 2007.

The veteran's medical history reveals that he was seen for 
atypical chest pain in service in 1993 and found to have 
aortic valve regurgitation.  An evaluation in 1995 suggested 
severe aortic regurgitation with mild left ventricular 
enlargement.  He underwent replacement of the pulmonic-aortic 
valve in January 1997.  Pre-retirement cardiology examination 
in May 1999 noted that the veteran exercised and had no 
problem with physical activities.  

Service connection was granted for the post-aortic valve 
replacement heart disorder in a June 2000 rating decision, 
and evaluated 0 percent disabling based upon essentially 
normal cardiac findings upon initial VA examination in 
January 2000.   

A June 2003 rating decision increased the evaluation for the 
heart disorder from 0 percent to 30 percent disabling based 
upon private medical evidence of left ventricular hypertrophy 
and left atrial enlargement on a January 2002 echocardiogram, 
and a systolic murmur.  

The veteran filed the current claim for an increased rating 
in April 2005.  

VA outpatient treatment records dated in March 2005 provide 
echocardiogram results showing that the veteran's left 
ventricular ejection fraction had increased to 75 to 80 
percent from a November 2004 echocardiogram that showed an 
ejection fraction of 55 to 65 percent.  

The May 2005 VA cardiac examination noted a history of heart 
surgery and complaints of fatigue, a dull aching in the 
pericardial for short durations, and intolerance to heat.  
The veteran was said to try to avoid stress.  There was no 
evidence of congestive heart failure.  The veteran's sinus 
rhythm was described as normal, but with a grade 6/6 murmur 
and a crescendo systolic murmur.  The estimated METS were 7 
to 8.  The pertinent diagnosis was postoperative valvular 
heart disease with Ross's procedure and with aortic 
insufficiency and regurgitation.  

In October 2005, based upon complaints of fatigue and 
shortness of breath, and findings of severe aortic 
insufficiency, the veteran underwent cardiac reoperation with 
a left femoral-femoral bypass and replacement of his aortic 
valve with a St. Jude mechanical prosthesis.  The hospital 
discharge summary noted that the veteran had undergone a 
previous valve replacement and had failure of that operation, 
with severe aortic valve regurgitation and an aortic root 
dilated at 4.7 cm.  The report of pre-surgical September 2005 
echocardiography noted 10.6 METS.  

VA examination in April 2006 noted that the veteran 
complained of still feeling tired, but without shortness of 
breath or angina.  The report of the examination included 
interpretation of a January 2006 echocardiogram which showed 
a normal overall left ventricular ejection fraction in the 
range of 55 to 60 percent.  A METS of 10.40 was noted.  The 
pertinent diagnosis was aortic regurgitation status post 
St. Jude prosthetic valve replacement with a normal ejection 
fraction following the surgery.  

Based upon the October 2005 surgery, a July 2006 rating 
decision assigned a temporary evaluation of 100 percent, 
effective from the date of the surgery, October 13, 2005, but 
thereafter continued the 30 percent evaluation, effective 
from May 1, 2006.  

Private medical treatment records include a November 2006 
Progress Note from the veteran's treating cardiologist, F.D., 
M.D.  In the report, Dr. F.D. noted that the veteran was 
there for a follow-up after echocardiography.  The veteran 
denied any significant chest pain or shortness of breath, but 
did have occasional dizziness.  Echocardiography was said to 
show a normal ejection fraction at 50 to 55 percent, with 
pulmonic valve function appearing to be normal, and the 
aortic prosthesis functioning well with trace aortic 
regurgitation and moderate left ventricular hypertrophy and 
left atrial enlargement, mild pulmonic regurgitation and 
trace tricuspid regurgitation with normal right ventricular 
systolic pressure.  Dr. F.D.'s pertinent impression was 
"aortic valve replacement, mechanical prosthesis, which is 
functioning well, and a history of pulmonic valve homograft 
placement, which is functioning well."  

The veteran underwent VA heart examinations in July 2007 and 
September 2007.  The report of the September 2007 VA 
examination revealed regular rate and rhythm with an "S2 
mechanical click heart" and no hepatosplenomegaly.  It was 
noted that the veteran had a documented normal ejection 
fraction of 50 to 55 percent and an estimated METS level of 7 
or greater.  

Based on the foregoing, an evaluation in excess of 30 percent 
for the veteran's heart disorder is not warranted for the 
period prior to October 2005 or subsequent to May 1, 2006.  
An evaluation in excess of 30 percent requires a showing that 
the condition is productive of more than one episode of acute 
congestive heart failure in the past year, or where a 
workload of greater than 3 METS but not greater than 5 METS 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or left ventricular dysfunction with an ejection fraction of 
30 to 50 percent.  In this case, the veteran's condition was 
found to have a METS level of 7 or greater (both before and 
after the October 2005 valve replacement) without evidence of 
fatigue, angina, or syncope.  Although the veteran has 
reported dizziness, and an ejection fraction of from 50 to 55 
percent has been shown, without a METS level of between 3 and 
5, the criteria for a higher evaluation is not met or 
approximated.  Simply put, at no time during the course of 
the periods under consideration has the veteran's service-
connected heart disorder been productive of a METS level 
between 3 and 5, nor was the condition shown to be productive 
of angina, dizziness, or syncope, or left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent 
resulting from a 3 to 5 METS level.

Hypertension Analysis

The veteran's hypertension has been evaluated as 10 percent 
disabling under Diagnostic Code 7101 for hypertensive 
vascular disease (hypertension and isolated systolic 
hypertension).  Diagnostic Code 7101 provides for a 10 
percent rating for diastolic pressure predominantly 100 or 
more, or systolic pressure predominantly 160 or more, or 
where an individual with a history of diastolic pressure 
predominantly 100 or more requires continuous medication for 
control.  A 20 percent rating is assigned for diastolic 
pressure predominantly 110 or more, or systolic pressure 
predominantly 200 or more.  A 40 percent rating is assigned 
for diastolic pressure predominantly 120 or more.  A 60 
percent rating is assigned for diastolic pressure 
predominantly 130 or more.  38 C.F.R. § 4.104, Diagnostic 
Code 7101.

During the pendency of the appeal, the diagnostic code 
regarding hypertension was amended.  71 Fed. Reg. 52,457-60 
(Sept. 6, 2006).  Effective October 6, 2006, a note was added 
after the rating criteria of Diagnostic Code 7101 concerning 
separate evaluations of hypertension and other heart 
diseases.  Although this change is applicable only for claims 
filed on or after the effective date of the final rule - 
October 6, 2006, the veteran's hypertension has been rated 
separately since the June 2003 rating decision in which 
service connection was granted for hypertension as secondary 
to the veteran's service-connected aortic insufficiency.  

The medical evidence clearly demonstrates that it is 
necessary for the veteran to maintain continuous medication 
to control his hypertension.  As noted by the veteran, he is 
prescribed both an ACE inhibitor (Zestril) and a beta blocker 
(Lopressor) in the treatment of his hypertension.  However, 
the veteran's blood pressure readings of record do not 
support a higher rating for his service-connected 
hypertension.

Since the veteran filed his claim for an increased rating for 
hypertension in May 2004, the highest diastolic pressure 
reading of record is 94, which was recorded "on standing" 
in July 2007. The highest systolic pressure reading was 142, 
which was also recorded in July 2007.  It is noteworthy that 
the veteran's treating cardiologist, F.D., M.D. described the 
veteran's hypertension in November 2006 as "borderline," 
and noted in a February 2007 letter that the veteran's 
hypertension has been fairly well controlled.  During the 
several VA examinations, and throughout his private and VA 
treatment since filing the current claim, the veteran's 
recorded blood pressure readings have never approached the 
levels necessary to warrant any rating higher than the 10 
percent evaluation currently assigned.  The veteran's 
diastolic pressure has not been predominantly 110 or more and 
his systolic pressure has not been predominantly 200 or more.  
As noted above, those levels must be shown in order to 
warrant a higher rating. See 38 C.F.R. § 4.104 (Diagnostic 
Code 7101).  Consequently, a higher rating for hypertension 
is not warranted for any period of time since the veteran 
filed the current claim.

Extraschedular Ratings

Notwithstanding the above discussion, a rating in excess of 
the assigned schedular evaluations for the appellant's 
various disabilities may be granted when it is demonstrated 
that the particular disability presents such an exceptional 
or unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1).

There is no evidence that either of the appellant's service- 
connected disabilities addressed above has presented such an 
unusual or exceptional disability picture at any time as to 
require consideration of an extraschedular evaluation 
pursuant to the provisions of 38 C.F.R. § 3.321(b).  The 
schedular rating criteria are designed to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations. 38 
U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1.

There is also no evidence that the schedular evaluations in 
this case are inadequate.  As discussed above, there are 
higher ratings for each of the various disabilities, but the 
required manifestations have not been shown in this case.  
The Board further finds that no evidence has been presented 
suggesting an exceptional disability picture in this case.  
The appellant has not required frequent hospitalization for 
either of the service-connected disabilities at issue, and he 
has not demonstrated marked interference with employment.

Although the veteran has had several complaints regarding the 
effect of his disabilities on his day to day life, these 
complaints have been contemplated and are addressed in the 
appropriate rating criteria.  There is no objective evidence 
of any symptoms due to any one of the appellant's service-
connected disabilities at issue that are not contemplated by 
the rating criteria.  Consequently, the Board concludes that 
referral of this case for consideration of the assignment of 
extraschedular ratings is not warranted.  See Floyd v. Brown, 
8 Vet. App. 88, 96 (1996); Bagwell v. Brown, 9 Vet. App. 337, 
338-339 (1996).  (When evaluating an rating claim, it is well 
established that the Board may affirm an RO's conclusion that 
a claim does not meet the criteria for submission for an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1), or 
may reach such a conclusion on its own.)





	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to a disability evaluation in excess of 30 
percent for service-connected heart disorder, characterized 
as aortic regurgitation and insufficiency status post 
pulmonic aortic valve replacement, prior to October 13, 2005, 
and after May 1, 2006 is denied. 

Entitlement to a disability evaluation in excess of 10 
percent for hypertension is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


